Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of “110 pieces of planed planks marked West King Berk West,” was not in fact imported. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protest was sustained to this extent.